[Cite as State v. Prado, 2017-Ohio-527.]
                            STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                           SEVENTH DISTRICT


STATE OF OHIO                                    )    CASE NO. 15 MA 0009
                                                 )
        PLAINTIFF-APPELLEE                       )
                                                 )
VS.                                              )    OPINION
                                                 )
MICHELLE PRADO                                   )
                                                 )
        DEFENDANT-APPELLANT                      )

CHARACTER OF PROCEEDINGS:                             Criminal Appeal from the Court of
                                                      Common Pleas of Mahoning County,
                                                      Ohio
                                                      Case No. 12 CR 872

JUDGMENT:                                             Affirmed.

APPEARANCES:

For Plaintiff-Appellee:                               Atty. Paul J. Gains
                                                      Mahoning County Prosecutor
                                                      Atty. Ralph M. Rivera
                                                      Assistant Prosecuting Attorney
                                                      21 West Boardman Street, 6th Floor
                                                      Youngstown, Ohio 44503

For Defendant-Appellant:                              Atty. Louis M. DeFabio
                                                      4822 Market St., Suite 220
                                                      Boardman, Ohio 44512


JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Mary DeGenaro
                                                      Dated: February 9, 2017
[Cite as State v. Prado, 2017-Ohio-527.]
WAITE, J.


        {¶1}     Appellant Michelle Prado appeals the Mahoning County Common Plea

Court’s June 24, 2014 decision to deny her motion to suppress. Appellant argues

that the trial court erroneously applied State v. Torres, 3d Dist. No. 13-04-11, 2005-

Ohio-674 instead of U.S. v. Bailey, 133 S.Ct. 1031, 185 L.Ed.2d 19 (2013). Based

on Bailey, Appellant argues that a search of her vehicle one mile from her home was

improper, thus any evidence seized in the search should have been suppressed. For

the reasons provided, Appellant’s argument is without merit and the judgment of the

trial court is affirmed.

                                  Factual and Procedural History

        {¶2}     Two confidential informants told Detective Michael Dado (“Det. Dado”)

of the Boardman Police Department that Appellant was selling ecstasy and

prescription drugs from her apartment. One of the informants told Det. Dado that

Appellant also delivered drugs in her car. As part of his investigation, Det. Dado

performed an Ohio Law Enforcement Gateway (“OLEG”) search.               Through this

search, Det. Dado confirmed Appellant’s address, registration of a 2006 silver Dodge

Charger, and her license plate number. Det. Dado also observed Appellant driving a

silver Dodge Charger with the same license plate number.              As part of his

investgation, Det. Dado conducted a controlled buy where one of his informants

purchased ecstasy from Appellant at her apartment.

        {¶3}     Consequently, Det. Dado obtained a search warrant for Appellant’s

apartment and “all vehicles present that are associated with the residence.” (6/20/12

Search Warrant.) On June 21, 2012, Det. Dado arrived at Appellant’s residence and
                                                                                  -2-

waited to confirm that both she and the vehicle were present before calling the team

to assist in the execution of the warrant. When Det. Dado observed Appellant pull

into the driveway in a silver Dodge Charger, he alerted the team. Shortly thereafter,

Det. Dado watched Appellant and two females enter the vehicle and drive away. Det.

Dado did not attempt to stop the vehicle because he was in an unmarked car. Det.

Glenn Patton, who was preparing to assist in the execution of the warrant, saw

Appellant’s vehicle and followed her. Det. Patton could not immediately stop the

vehicle because a van was behind Appellant’s car and oncoming traffic prevented

him from passing the van. Appellant began to speed once traffic cleared and Det.

Patton estimated that he was traveling between 55-60 mph in a 45 mph zone as he

followed Appellant. Less than a mile from the residence, Det. Patton was able to

pass the van and activate his emergency lights and siren. Det. Patton saw Appellant

look at him through the rearview mirror but she did not immediately pull over.

      {¶4}   When Appellant finally pulled over, Det. Dado arrived.       Det. Patton

handcuffed and placed Appellant in the backseat of his cruiser.        The other two

females, a fourteen-year-old girl and her mother, were also removed from the vehicle.

Det. Dado read Appellant her Miranda rights and asked her whether the vehicle

contained contraband. She initially refused to answer but eventually admitted that

there was ecstasy in the center console. In the vehicle, Det. Prado found: 157

ecstasy tablets, 8 80mg Opana pills, and cash. During this time, the rest of the

search warrant team searched Appellant’s apartment and located a digital scale and
                                                                                     -3-

marijuana. However, the charges on which Appellant was indicted stem solely from

the search of her vehicle.

       {¶5}   On September 6, 2012, a Mahoning County Grand Jury indicted

Appellant on one count of possession of drugs, a felony of the third degree in

violation of R.C. 2925.11(A), (C)(1)(b), and one count of trafficking in drugs, a felony

of the first degree in violation of R.C. 2925.03(A)(2), (C)(1)(d). Pursuant to R.C.

2981, a forfeiture specification was attached to the indictment seeking $255 and a

television set.

       {¶6}   On September 8, 2013, Appellant filed a motion to suppress the

evidence seized from the vehicle based on an argument that the vehicle was not

present at her residence when searched. On June 5, 2014, the trial court held a

hearing where Det. Dado, Det. Patton, and Sgt. Michael Hughes testified. On June

24, 2014, the trial court denied Appellant’s motion. On October 27, 2014, Appellant

entered a no contest plea. On December 22, 2014, Appellant was sentenced to one

year of incarceration on count one (possession of drugs) and three years of

incarceration on count two (trafficking in drugs), with credit for 80 days served. The

sentences were ordered to run concurrently. Appellant’s license was also suspended

for two years and she was ordered to pay a $10,000 fine stemming from the

possession charge. This timely appeal followed.

                              ASSIGNMENT OF ERROR

       The trial court erred in overruling Appellant's Motion To Suppress as

       the search of Appellant's vehicle was strictly prohibited by the holding of
                                                                                     -4-

      the United States Supreme Court in Bailey v. United States, 133 S.Ct.

      1031 (2013). As a result, the Appellant's convictions must be reversed.

      {¶7}      A motion to suppress presents mixed issues of law and fact. State v.

Lake, 7th Dist. No. 209, 2003-Ohio-332, ¶ 12, State v. Jedd, 146 Ohio App.3d 167,

171, 765 N.E.2d 880 (4th Dist.2001). If a trial court’s findings of fact are supported

by competent credible evidence, an appellate court must accept them. Id. The court

must then determine whether the trial court’s decision met the applicable legal

standard. Id.

      {¶8}      Although Appellant raises one assignment of error, she presents within

it three different arguments. First, Appellant contends that the trial court applied the

wrong legal standard when ruling on her motion to suppress the evidence. Second,

Appellant argues that Det. Dado failed to provide sufficient probable cause to

connect her vehicle to any alleged wrongdoing in his affidavit. Third, and finally,

Appellant argues that Det. Dado could not reasonably rely on the warrant in

searching the car as the warrant specifically authorized the search of any vehicle

present at the premises.

      {¶9}      In response, the state contends that Appellant waived all arguments

concerning the validity of the warrant as she failed to challenge the warrant at the

suppression hearing. Regardless, the state argues that Bailey does not apply, here,

as the search warrant in this case referred to Appellant’s car. The state emphasized

that Det. Dado verified the confidential informant’s tip that Appellant owned a 2006

silver Dodge Charger and observed Appellant driving the car.
                                                                                  -5-

      {¶10} The Fourth Amendment to the United States Constitution states:

      The right of the people to be secure in their persons, houses, papers,

      and effects, against unreasonable searches and seizures, shall not be

      violated, and no Warrants shall issue, but upon probable cause,

      supported by Oath or affirmation, and particularly describing the place

      to be searched, and the persons or things to be seized.

      {¶11} Section 14, Article I of the Ohio Constitution states:

      The right of the people to be secure in their persons, houses, papers,

      and possessions, against unreasonable searches and seizures shall

      not be violated; and no warrant shall issue, but upon probable cause,

      supported by oath or affirmation, particularly describing the place to be

      searched, and the person and things to be seized.

      {¶12} A search must be supported by a warrant or be based on a recognized

exception to the warrant requirement. State v. Ambrosini, 7th Dist. Nos. 14 MA 155,

14 MA 156, 2015-Ohio-4150, ¶ 8, citing Katz v. U.S., 389 U.S. 347, 357, 88 S.Ct.

507, 19 L.Ed.2d 576 (1967). In Ohio, there are seven recognized exceptions to the

warrant requirement: (1) a search incident to a lawful arrest, (2) consent, (3) the

stop-and-frisk doctrine, (4) hot pursuit, (5) probable cause plus the presence of

exigent circumstances, (6) the plain view doctrine, and (7) administrative searches.

State v. McGee, 7th Dist. No. 12 MA 123, 2013-Ohio-4165, ¶ 17, citing State v. Akron

Airport Post No. 8975, 19 Ohio St.3d 49, 51, 482 N.E.2d 606 (1985).
                                                                                    -6-

       {¶13} Det. Dado and Det. Patton testified that Appellant’s car was pulled over

and searched based solely on the search warrant.          Accordingly, we begin our

analysis by determining whether the search of Appellant’s vehicle was conducted

pursuant to a valid warrant. The search warrant authorized a search of Appellant’s

residence and “all vehicles present that are associated with the residence.” (6/20/12

Search Warrant.) Hence, the search of Appellant’s car was authorized by a valid

warrant if the car was “present and associated with the residence.”

       {¶14} The record clearly demonstrates that the car was associated with the

residence. Det. Dado confirmed that Appellant drove a 2006 silver Dodge Charger

through confidential informants’ tips, an OLEG search, and by observing her drive the

vehicle.   The OLEG search revealed that the 2006 silver Dodge Charger was

registered to Appellant at her address.

       {¶15} The question becomes whether the car was “present” at the premises.

Contrary to Appellant’s argument, Bailey does not provide guidance in this situation.

The search warrant in Bailey authorized a search of the defendant’s apartment.

Unlike the warrant in the instant case, it did not mention the search of a vehicle. Id.

at 1036. Further, the police in Bailey did not search or otherwise find evidence within

a vehicle. Id. Rather, the police in Bailey detained the defendant (in his vehicle)

incident to the search of his apartment. Id. On appeal, the U.S. Supreme Court

addressed the issue of whether the rationale in Michigan v. Summers, 452 U.S. 692,

101 S.Ct. 2587, 69 L.Ed.2d 340 (1981) could be extended to justify a detention

beyond the immediate vicinity of the premises being searched. (Emphasis added.)
                                                                                      -7-

(Id. at 1038) That is clearly not the issue before us. Consequently, the holdings and

reasoning of Bailey and Summers are inapplicable, here. For the same reasons,

Torres, supra, and U.S. v. Cochran, 939 F.2d 337 (6th Cir.1991) are likewise

inapplicable.

       {¶16} Research reveals only one case where a search warrant with language

similar to that in the instant case was analyzed. In a pre-Bailey case, the police

obtained a warrant that allowed them to search the defendant’s person, his

residence, and “all vehicles ... on or about the premises.” State v. Swogger, 5th Dist.

No. 2003CA00144, 2004-Ohio-256, ¶ 27.        While the language regarding vehicles is

similar to the language in the instant case, the Swogger warrant specifically permitted

the police to search the defendant’s person. Thus, whether or not the police properly

searched the defendant’s car, they had permission to search him no matter where he

was physically located at the time of the search. As the warrant in the instant case

did not authorize the police to search Appellant’s person, Swogger provides only

limited guidance.

       {¶17} In the absence of caselaw to the contrary, and based on a logical

reading of the language used in the warrant, we hold that the search warrant in this

case authorized the search of Appellant’s vehicle. The record clearly establishes that

Det. Dado intended to search Appellant’s vehicle.          He specifically waited until

Appellant arrived in her car before calling in the search team, which in effect initiated

the execution of the search warrant. At that time, there is no question that the vehicle

was present on the premises. However, the car, which is obviously mobile, was
                                                                                    -8-

driven off before the execution team could arrive at the house. The police, acting as

quickly as possible, pulled the car over a short distance from the premises. While we

recognize that the U.S. Supreme Court rejected this rationale in Bailey, the issue in

that case was whether an individual could be detained away from the premises to be

searched and did not address search of a vehicle. The issue in this case is whether

language allowing the search of a vehicle “present” at the premises allows police to

pull a vehicle over a short distance after it leaves the premises while watching the

vehicle at all times. Bailey’s holding and rationale do not apply in this matter. The

knowledge that when the search was instituted the vehicle was present, and that it

was moved only a negligible distance away, does control.         For purposes of the

search allowed by the warrant, there is no logical difference between searching the

vehicle in the driveway of Appellant’s residence and searching it a negligible distance

away especially since the car and driver were under surveillance the entire time.

      {¶18} Finally, Appellant argues that the state cannot rely on the good faith

exception to the exclusionary rule as the language in the search warrant clearly

stated that it only applied to vehicles present on the premises. “Evidence that is

obtained in violation of the Fourth Amendment will generally be prohibited from trial

under the exclusionary rule.” State v. Telshaw, 195 Ohio App.3d 596, 2011-Ohio-

3373, 961 N.E.2d 223, ¶ 15 (7th Dist.). However, “[t]he good faith exception will

apply if the officer obtained the evidence while acting in objectively reasonable

reliance on a search warrant issued by a detached and neutral magistrate.” State v.

McGee, 2013-Ohio-4165, 996 N.E.2d 1048, ¶ 18 (7th Dist.), citing State v. George,
                                                                                   -9-

45 Ohio St.3d 325, 330, 544 N.E.2d 640 (1989). As we find that the search of

Appellant’s car was pursuant to a valid search warrant, this argument is moot.

       {¶19} Finally, Appellant argues that even if the car was present and

associated with the premises, Det. Dado failed to provide sufficient facts to connect

the vehicle to any wrongdoing in his affidavit.

       In conducting any after-the-fact scrutiny of an affidavit submitted in

       support of a search warrant, trial and appellate courts should accord

       great deference to the magistrate’s determination of probable cause,

       and doubtful or marginal cases in this area should be resolved in favor

       of upholding the warrant.

State v. Jones, 143 Ohio St.3d 266, 2015-Ohio-483, 37 N.E.3d 133, ¶ 14, citing State

v. George, 45 Ohio St.3d 325, 544 N.E.2d 640 (1989), paragraph two of the syllabus.

When determining whether probable cause exists within a search warrant, a

reviewing court must look to the totality of the circumstances. Jones at ¶ 15.

       {¶20} While Det. Dado did not include the confidential informant’s tip

regarding Appellant’s use of her vehicle to deliver contraband, he averred that based

on his prior knowledge and training, he believed that contraband was located at

Appellant’s residence and in vehicles on the premises. (6/20/12 Search Warrant Aff.,

p. 1.) Det. Dado explained that those who engage in possession or trafficking drugs

typically keep records and paraphernalia related to the possession and sale of

narcotics readily accessible. (6/20/12 Search Warrant Aff., p. 2.) He stated that

“readily accessible” typically means “on his/her person, in his/her residence, vehicle
                                                                                   -10-

or place of business.” (6/20/12 Search Warrant Aff., p. 2.) While the affidavit could

have been bolstered by a reference to the informant’s tip, giving deference to the trial

court, the affidavit did set forth sufficient evidence to find probable cause.

       {¶21} Appellant’s sole assignment of error is without merit and is overruled.

                                       Conclusion

       {¶22} Appellant contends that the trial court applied the improper legal

standard and erroneously denied her motion to suppress evidence seized from her

vehicle.   Although the trial court erroneously applied Torres and Cochran, in the

absence of caselaw to the contrary, the search warrant authorized the search of

Appellant’s vehicle.    Accordingly, Appellant’s argument is without merit and the

judgment of the trial court is affirmed.


Donofrio, J., concurs; see concurring opinion.

DeGenaro, J., concurs in judgment only.
                                                                                   -11-

DONOFRIO, J. concurring.

      {¶23} I concur with the opinion and judgment of the majority but write this

concurring opinion to recognize the well-established automobile exception.

      {¶24} The majority lists Ohio’s seven recognized exceptions to the warrant

requirement: (1) a search incident to a lawful arrest, (2) consent, (3) the stop-and-

frisk doctrine, (4) hot pursuit, (5) probable cause plus the presence of exigent

circumstances, (6) the plain view doctrine, and (7) administrative searches. McGee,

2013-Ohio-4165 at ¶ 17, citing Akron Airport Post No. 8975, 19 Ohio St.3d at 51.

      {¶25} I write simply to explain how the automobile exception fits into that

framework. Under the automobile exception, police may conduct a warrantless

search of a vehicle if there is probable cause to believe that it contains contraband or

other evidence of a crime and exigent circumstances necessitate a search or seizure.

State v. Feliciano, 115 Ohio App.3d 646, 662–63, 685 N.E.2d 1307 (9th Dist.1996),

citing State v. Mills, 62 Ohio St.3d 357, 367, 582 N.E.2d 972 (1992), citing Chambers

v. Maroney, 399 U.S. 42, 51, 90 S.Ct. 1975, 26 L.Ed.2d 419 (1970); Carroll v. United

States, 267 U.S. 132, 155–156, 45 S.Ct. 280, 69 L.Ed. 543 (1925). Thus “the concept

of exigency underlies the automobile exception to the warrant requirement.” State v.

Moore, 90 Ohio St.3d 47, 52, 2000-Ohio-10, 734 N.E.2d 804. In particular, the

mobility of automobiles “‘creates circumstances of such exigency that, as a practical

necessity, rigorous enforcement of the warrant requirement is impossible.’” California

v. Carney, 471 U.S. 386, 391, 105 S.Ct. 2066, 85 L.Ed.2d 406 (1985), quoting South

Dakota v. Opperman, 428 U.S. 364, 367, 96 S.Ct. 3092, 49 L.Ed.2d 1000 (1976);

Moore at 52.
                                                                             -12-

       {¶26} Accordingly, the automobile exception is part of the probable-cause-

plus-exigent-circumstances exception to the warrant requirement listed by the

majority.